N. PATRICK CROOKS, J.
¶ 70. (dissenting). The United States Supreme Court has observed that "[w]here the burden of proof lies on a given issue is, of course, rarely without consequence and frequently may be dispositive to the outcome of the litigation[.]"1 In the course of this litigation, both parties, Society Insurance Co. (Society) and the Work Injury Supplemental Benefit Fund (the Fund), have acknowledged that the record was missing facts necessary to perform the Martin balancing test and answer the question of whether Wis. Stat. §§ 102.17(4) and 102.66(1) can constitutionally be retroactively applied. Under such circumstances, the legal framework prescribed for constitutional analysis —that statutes are presumed constitutional, and that the challenging party bears the burden of proving otherwise beyond a reasonable doubt — usually referenced in passing at the outset of a case, instead becomes the whole ballgame.
¶ 71. In Chappy v. LIRC, in the context of a similar challenge to the constitutionality of the retroactive application of a statute, we set forth the presumption and burden governing this challenge:
Having determined that [the statute in question] applies retroactively, we now turn to the question of whether its retroactive operation renders [it] unconsti*485tutional. In determining whether [the statute] is constitutional, the lower courts' findings of evidentiary or historical facts will be upheld unless they are clearly erroneous. However, the lower courts' holdings that [the statute] is constitutional is a question of law, and thus we do not give deference to the lower courts' decisions.
Furthermore, in reviewing the constitutionality of [the statute], we recognize there is a strong presumption that a legislative enactment is constitutional. This court has often explained that the party challenging the statute carries a heavy burden of persuasion. It is not sufficient that the challenger show that there is doubt as to the act's constitutionality. The challenger of a statute must prove beyond a reasonable doubt that the act is unconstitutional.
Chappy v. LIRC, 136 Wis. 2d 172, 184-85, 401 N.W.2d 568 (1987) (citations omitted).
¶ 72. Society acknowledges its burden under Chappy. At page 8 of its brief, Society makes reference to the Fund's briefs citation of Chappy: "The next section of [the Fund's] brief discusses the constitutional issue, citing the general principle that legislation enjoys a strong presumption of constitutionality. This appears to be an explanation of the burden of proof. This burden of proof is not disputed." The majority acknowledges that in its challenge, Society has the burden of proving the statute unconstitutional beyond a reasonable doubt. Majority op., ¶ 27. It is clear from the lack of evidence submitted that Society has not even come close to proving the statute unconstitutional beyond a reasonable doubt.
¶ 73. When we apply the Martin test to determine whether a retroactive statute comports with due process, we "weigh the public interest served by the retroactive statute against the private interests that are *486overturned by it."2 In a concise and well-reasoned brief to the circuit court, Society pointed out that "the balancing test that the court must use in its constitutional determination is dependent on facts relating to the public interests served and the private interests overturned by retroactive application." Society went on to note that the necessary evidence had not been presented and that the lack of facts cut both ways: "The defendants clearly struggle with the same issue as the plaintiffs: no hearing has been held, and no evidence has been presented. Therefore there is no evidence for the court to weigh on either side of the balancing test." Indeed, the Fund acknowledged in its brief to the circuit court that "applying these rules in this case is made difficult because there was no hearing and only an abbreviated record[.]"
¶ 74. Society's brief proceeded to offer a withering critique of the Fund's attempt to "overcome the lack of evidence by suggesting possible outcomes that might come about if evidence were presented." Society went on to quote this court's observation in Chappy that "[a]b-sent any showing or indication of the costs involved for potential, similar claims, it would be pure speculation for this court to hold that Bituminous's contract rights were substantially impaired." Society then accurately identified both the problem and the solution:
The plaintiffs agree with the defendants and the Chappy court that evidence should be presented. The plaintiffs' "failure" to present evidence, and indeed, the defendants' failure to present evidence is only due to the lack of a forum in which to bring forth any evidence. The only way to accomplish this properly is to remand the case back to the LIRC, and then the ALJ.
*487¶ 75. The question before us concerns a facial challenge to a statute's retroactive application on grounds that it is not constitutionally permissible.3 We are equipped for the task with well-established prece*488dent that governs our inquiry. Our case law gives statutes a presumption of constitutionality and stresses that a party challenging the statute's constitutionality has the heavy burden of proving the statute unconstitutional beyond a reasonable doubt.4 We have a well-established balancing test to apply to make our determination. All that remains is to apply the Martin test, balancing the relevant public interest against the relevant private interests, using the facts of record.
¶ 76. Unfortunately, no evidence has been presented and therefore the court has no way to apply the required test. As is clear from the submissions of the parties themselves, this is not news to anyone. The scarcity of facts, obvious from the time the constitutional challenge was first raised,5 remains fatal to any attempt by a court to perform the necessary analysis.
*489¶ 77. Given a record that both parties acknowledge is inadequate, one would expect that the presumption of constitutionality and the question of who bears the burden to prove the statute unconstitutional beyond a reasonable doubt would be especially relevant. Unfortunately, though both are acknowledged, neither is given effect. The majority instead holds the wrong party accountable for the failure to provide the facts necessary to the balancing test.6 The party penalized for "a record devoid of evidence"7 is not the one that has the burden of proving a presumed constitutional statute unconstitutional beyond a reasonable doubt.
¶ 78. Furthermore, the evidence cited by the majority in support of Society is thin. It does not consist of any estimate of how many claims Society would face from claimants who would be in the same position as the claimant here (i.e., a claimant for whom the statute of limitations on claims ran prior to the effective date of the amended legislation, April 1, 20068). Nor does it consist *490of any estimate whatsoever of the magnitude of future liability imposed on Society. In the absence of these pertinent facts, the majority is left with the following: first, a finding made by the circuit court with little support in the record that "Society had no way to recoup the expenses resulting from Liska's claim through premiums" (majority op., ¶ 48); and second, the fact that "[flor the years 2004 through 2007, Liska submitted medical expenses totaling either $5,512.23 or $11,481.52, depending on whether Liska's health insurer is to be reimbursed." Majority op., ¶ 55. The majority states that it "can reasonably be inferred" from "previously incurred" treatment expenses that Society's "potential liability is significant." Id., ¶ 46. The majority further states that "the above-listed expenses, incurred by a single insured over the course of a few years, are not de minimis and have the potential to be substantial." Id. Though no facts about the extent of needed ongoing treatment are in the record, the majority says "it is reasonable to assume" that the cost will be "thousands of dollars." Id. So in this case, the party that bears the burden of proving an act of the legislature unconstitutional beyond a reasonable doubt, by a showing that the private interests outweigh the public interests, has succeeded on the strength of assumptions and inferences drawn from past claims over the course of three years totaling less than $12,000, and possibly even less than $6,000.
¶ 79. As the parties themselves have acknowledged, relevant facts are missing, and because the balancing test depends on facts, I would reverse and remand this case to the Commission for an evidentiary hearing. As Society stated in its brief, "Without any evidence, neither side can present a case for the court to properly determine the effect of retroactive legislation." *491Although Society has fallen far short of meeting its burden of overcoming the presumption of constitutionality, much less proving it unconstitutional beyond a reasonable doubt, I agree with Society's statement in its brief to the circuit court that "[t]he parties that do have a significant interest in this case should be allowed to present evidence in this matter to substantiate their claims." I agree and therefore respectfully dissent.
¶ 80. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON and Justice ANN WALSH BRADLEY join this dissent.

 Lavine v. Milne, 424 U.S. 577, 585 (1976).


 Martin v. Richards, 192 Wis. 2d 156, 201 531 N.W.2d 70 (1995).


 The majority attempts to relieve Society of its burden by characterizing the challenge as an as-applied, rather than facial, challenge to the retroactivity of the statutes. See majority op., ¶ 27. First, this characterization is not supported by the arguments made by Society in its brief. Society certainly never characterizes its challenge as as-applied challenge, and it gives every indication on virtually every page of its 19-page brief that the challenge is a facial one, starting with its statement on page 2 that "[gjiven the potential for significant financial liability to insurance companies and employers for a lengthy period of time, this case is clearly one of substantial and continuing public interest[.]" Its arguments invariably refer to the retroactive statutes' effects on insurance companies in general (e.g., its references to "the extreme cost for self-insured employers and insurance companies" (in Society's brief at page 10); its arguments that "raising premiums is not a realistic option for insurers" (page 9) and that the claim here "clearly illustrates the far-reaching and costly effect on self-insured employers and self-insured carriers" (page 11); its argument that "[t]he contractual rights of Society, and the great number of other insurers similarly situated, are substantially impaired by the retroactive liability placed on them[]" (page 13); its statement urging that "the contract rights of Society and similar insurers must not be impairedD" (page 14); its assertion that "[t]he statute of limitations has long since run on each and every insurer and self-insured employer affected by the retroactive legislation[]" (page 17); and its reference to "insurers and self-insured employers being liable retroactively such that their contracts and vested rights are being impaired[]" (page 18)).
And second, frankly, as far as the presumption of a statute's constitutionality is concerned, it makes no difference what kind of challenge is being mounted. In State v. Smith, 2010 WI 16, concerning a challenge specifically denominated an as-applied challenge to a statute's constitutionality, Justice Ziegler wrote,
*488"A statute enjoys a presumption of constitutionality. To overcome that presumption, a party challenging a statute's constitutionality bears a heavy burden. It is insufficient for the party challenging the statute to merely establish either that the statute's constitutionality is doubtful or that the statute is probably unconstitutional. Instead, the party challenging a statute's constitutionality must prove that the statute is unconstitutional beyond a reasonable doubt. In this case, Smith claims that Wis. Stat. § 301.45 ... is unconstitutional as applied to him. Therefore, Smith must prove that as applied to him, § 301.45 is unconstitutional beyond a reasonable doubt."
State v. Smith, 2010 WI 16, ¶¶ 8-9, 323 Wis. 2d 377, 780 N.W.2d 90(internal quotations and citations omitted). As noted above, see ¶ 3, Society disputes neither the statute's strong presumption of constitutionality nor its burden of proof.


 Majority op., ¶ 26, citing Barbara B. v. Dorian H., 2005 WI 6, ¶ 17, 277 Wis. 2d 378, 690 N.W.2d 849 ("Retroactive legislation is presumed constitutional. It is the challenger's burden to overcome that presumption, by demonstrating the statute's unconstitutionality beyond a reasonable doubt.").


 The decision of the Labor and Industry Review Commission (the Commission) had been appealed to the circuit court; *489neither the administrative law judge from the Department of Workforce Development Worker's Compensation Division who initially heard the case nor the Commission had addressed the constitutionality of the statute. See majority op., ¶ 9. As the Commission noted in its memorandum opinion affirming the AU's order, "[t]he commission, like most agencies, has no authority to address the constitutionality of the statutes it enforces. McManus v. DOR, 155 Wis. 2d 450, 454 (Ct. App. 1990). The commission interprets the statutes as written and does not address constitutional issues." After the circuit court's decision was appealed to the court of appeals, the court of appeals certified the questions to this court, which accepted the certification.


 See majority op., ¶¶ 50, 53.


 Id., ¶ 54.


 See majority op., ¶ 39 (comparing constitutional considerations in cases where the statute of limitations has run with those in cases where it has not).